Case 1:20-cv-01262-WJM-KLM Document 33 Filed 06/09/21 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

  Civil Action No. 20-cv-1262-WJM-KLM

  RYUUNOSUKE TAKESHIGE,

         Plaintiff,

  v.

  RICH BROADCASTING LLC,

         Defendant.


          ORDER DENYING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT


         This matter is before the Court on Plaintiff Ryuunosuke Takeshige’s Motion for

  Default Judgment (“Motion”) (ECF No. 26) against Defendant Rich Broadcasting LLC.

  For the following reasons, the Motion is denied.

                                      I. BACKGROUND

         This copyright infringement action arises out of Defendant’s alleged display of

  Plaintiff’s original photograph on its website without Plaintiff’s permission and without

  compensating him. (ECF No. 1.)

         Plaintiff initiated this action on May 5, 2020. (Id.) He brings one claim for

  copyright infringement, alleging violation of the Copyright Act of 1976, 17 U.S.C. §§ 101

  et seq. (“Copyright Act”). Plaintiff served Defendant on May 11, 2020. (ECF No. 17.)

         After Defendant failed to appear or otherwise defend this action, Plaintiff obtained

  the Clerk’s Entry of Default on August 20, 2020. (ECF No. 19.) Plaintiff filed the Motion

  on October 5, 2020. (ECF No. 26.) He seeks compensatory damages in the amount of
Case 1:20-cv-01262-WJM-KLM Document 33 Filed 06/09/21 USDC Colorado Page 2 of 5




  $1,500, costs in the amount of $440, and post-judgment interest on the total award.

  (Id.)

                                    II. LEGAL STANDARD

          Default must enter against a party who fails to appear or otherwise defend a

  lawsuit. Fed. R. Civ. P. 55(a). Default judgment must be entered by the Clerk of Court

  if the claim is for “a sum certain”; in all other cases, “the party must apply to the court for

  a default judgment.” Fed. R. Civ. P. 55(b)(2). Default judgment is typically available

  “only when the adversary process has been halted because of an essentially

  unresponsive party,” in order to avoid further delay and uncertainty as to the diligent

  party’s rights. In re Rains, 946 F.2d 731, 732–33 (10th Cir. 1991) (internal quotation

  marks and citation omitted).

                                         III. ANALYSIS

          Before granting a motion for default judgment, the Court must ensure that it has

  subject-matter jurisdiction over the action and personal jurisdiction over the defaulting

  defendant. See Williams v. Life Sav. & Loan, 802 F.2d 1200, 1202–03 (10th Cir. 1986).

  Next, the Court should consider whether the well-pleaded allegations of fact—which are

  admitted by the defendant upon default—support a judgment on the claims against the

  defaulting defendant. See Fed. Fruit & Produce Co. v. Red Tomato, Inc., 2009 WL

  765872, at *3 (D. Colo. Mar. 20, 2009) (“Even after entry of default, however, it remains

  for the court to consider whether the unchallenged facts constitute a legitimate basis for

  the entry of a judgment.”). Further, a court “accords no deference to [a plaintiff’s]

  conclusory and wholly unsupported allegations.” Miller v. Kelly, 2010 WL 4684029, at

  *4 (D. Colo. Nov. 12, 2010).



                                                2
Case 1:20-cv-01262-WJM-KLM Document 33 Filed 06/09/21 USDC Colorado Page 3 of 5




         The Court properly exercises subject-matter jurisdiction over this action pursuant

  to 28 U.S.C. § 1331 because Plaintiff brings his claim pursuant to the Copyright Act,

  which is a federal statute.

         Plaintiff’s allegations as to personal jurisdiction, however, are sparse. He alleges

  only that “[u]pon information and belief, Defendant transacts business in Colorado.”

  (ECF No. 1 ¶ 3.) Further, Plaintiff alleges that Defendant is an Idaho company with its

  principal place of business in Idaho Falls, Idaho. (Id. ¶ 6.) The Complaint contains no

  facts suggesting that Defendant has any ties to Colorado. (See generally id.) Plaintiff

  resides in Japan and also has no discernible connections to Colorado. (Id. ¶ 5.)

         Conclusory allegations as to the transaction of business, devoid of further factual

  support, are insufficient to establish a good faith basis for personal jurisdiction over a

  defendant. See Daimler AG v. Bauman, 571 U.S. 117 (2014); Jamieson v. Hoven

  Vision LLC, 2021 WL 1564788, at *2–3 (D. Colo. Apr. 21, 2021) (finding no good-faith

  basis for personal jurisdiction where plaintiff alleged only that “[Defendant] did and

  continues to do business in Colorado” and sanctioning plaintiff’s attorney). Tellingly,

  Plaintiff does not include in his Motion or attached declaration any additional facts which

  would support a basis for personal jurisdiction. (See generally ECF Nos. 26 & 27.)

         Plaintiff’s sole allegation as to personal jurisdiction is vague and conclusory, and

  does not set forth a colorable basis for the Court’s exercise of personal jurisdiction over

  Defendant. See Mondragon v. Nosrak LLC, 2020 WL 2395641, at *8 (D. Colo. May 11,

  2020) (“It should go without saying that the mere ‘transaction of business’ in a state by a

  company headquartered elsewhere, without more, cannot form the basis for either

  general or specific personal jurisdiction.”) As the Court has an “affirmative duty” to



                                                3
Case 1:20-cv-01262-WJM-KLM Document 33 Filed 06/09/21 USDC Colorado Page 4 of 5




  examine whether personal jurisdiction exists on default judgment, and Plaintiff fails to

  plead any non-conclusory basis for personal jurisdiction, the Court must deny the

  Motion. Williams, 802 F.2d at 1202–03 (“Defects in personal jurisdiction . . . are not

  waived by default when a party fails to appear or to respond.”).

         Moreover, a court may dismiss an action on its own motion for lack of personal

  jurisdiction in the context of a motion for default judgment. See Deville v. Wilson, 208 F.

  App’x 629, 631–32 (10th Cir. 2006) (affirming sua sponte dismissal of complaint for lack

  of personal jurisdiction where plaintiff failed to plead defendants’ requisite minimum

  contacts with forum state); cf. Williams, 802 F.2d at 1202 (“We hold that a district court

  may not inquire into its personal jurisdiction and dismiss a case sua sponte except when

  entering a default judgment.”). Finding that Plaintiff has failed to allege a good-faith

  basis for the Court’s exercise of personal jurisdiction over Defendant, the Court will

  dismiss this action sua sponte. As this jurisdictional ruling is not an adjudication on the

  merits, the dismissal is without prejudice.

                                          IV. CONCLUSION

         For the reasons set forth above, the Court ORDERS as follows:

  1.     Plaintiff’s Motion (ECF No. 26) is DENIED;

  2.     Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE;

  3.     The parties shall bear their own fees and costs; and

  4.     The Clerk shall terminate this case.




                                                4
Case 1:20-cv-01262-WJM-KLM Document 33 Filed 06/09/21 USDC Colorado Page 5 of 5




        Dated this 9th day of June, 2021.

                                                BY THE COURT:



                                                ______________________
                                                William J. Martinez
                                                United States District Judge




                                            5
